Title: To James Madison from John M. Forbes, 26 November 1804 (Abstract)
From: Forbes, John M.
To: Madison, James


26 November 1804, Hamburg. “By the same Vessel that takes this, I send to New York a Prisoner, named Thomas Clifton, Charged with perjury against the United States, in having falsely sworn, at the Custom house in New York that he was Owner of a certain Ship Caroline, the property of British Subjects and also Charged with barratry towards Mr. Wm. Cramond of Philadelphia, he (Clifton) having Contracted in the double Character of Owner and Master of said Ship Caroline, to Charter said Ship for a Voyage from New York to Liverpool in England and having, afterwards, without Sufficient Cause, wilfully & fraudulently deviated from said Voyage and proceeded to the Port of Tonningen on the Eyder. I inclose herewith a Copy of my Letter to the Collector of the Port of New York, which will give you a Summary of the facts in the Case. You will also receive herewith all the Original Papers of the Ship and Copies of my Correspondence with the Government of this City, the British Vice-Consul and the Agents of the Consignees, by which you will not only Know the principles I have adopted in this Case but also see the causes of the long and disagreeable delay which the discussion of these principles has occasioned. This is a novel Case. In claiming the entire jurisdiction of it, I have only followed a theory established by the English in similar cases. I have pressed the point very pertinaciously from an impression that it was of great interest to our Commerce, that we should check, by an exemplary punishment, a nefarious practice entered into with levity, by unprincipled men and which tends to lessen the respect, due to the fair trade of our Country. In all cases, the approbation of Government is dear to m⟨e⟩ but in this instance, it may be peculiarly important, as there are men of Weight in Society who may feel interested to Calumniate my motives. I have wished to have the opinion of Mr. Monroe and, encouraged by his offers of advice, I addressed to him a statement of facts but his preparations to leave England and his subsequen⟨t⟩ Departure have prevented his replying to me, if my judgement has erred, I must expect protection in th⟨e⟩ rectitude of my intentions. The bulk of the property remains untouched in the hands of the mercantile house, under whose direction the Sales were effected and the Salvag⟨e⟩ Settled—that part which was here, that is to Say, about two thousand five hundred Marcs banco found on the person of Clifton and the proceeds of an old Ship, Wasting away in expences, have been deposited in the hands of a solid house here, to await the ultimate decision of the affair in America. I have also put an attachment, in the name of the United States, on the funds at Tonning, to prevent thei⟨r⟩ being paid away Without my Consent.
“By this opportunity I also forward an accurate Map [not found] of the Country about this City, for Sixteen German Miles—by the Colouring and the references at bottom, an idea may be formed of the variety of petty Sovereignties into which the surrounding Country is divided and which, as I have repeatedly urged, render it indispensably necessary to the public Service, that my Commission Should be extended and addressed “To the Princes, States and Cities Composing the Circle of Lower Saxony”—any other form, even Several Commissions would prove ineffectual, inasmuch as I should be obliged to prove a residence in each Country. I have, in my former letters, noticed my ineffectual attempt to obtain a recognition from the Prince Charles of Hesse or from the Prince Regent of Denmark then on a visit at Schleswig. I have since renewed my application at Copenhagen through Mr. Saabye our Consul there, but without Success. My last Respects to you were under date of 26th ulto. and announced the Seizure of … Sir George Rumbold.… This measure, as was expected, excited a great sensation in the Cabinet of Berlin, and it has been announced in the French Official Gazette at Paris (The Moniteur) that under the protection of the King of Prussia, this British Agent had been delivered up and sent by way of Cherbourg to England. Whether this Concession on the part of France will terminate this affair, is a matter of doubt. I am of opinion that a War will certainly take place in the Spring, but many Circumstances indicate the probability that this will not be the Theatre of it.
“We have also just learned another important relaxation of our blockade. All Vessels being unable to make the River Eyder, and being in Danger of Shipwreck, may enter the Elbe. This will prove (and was so intended) a Wide door open to the elusion of the Blockade—and is very important to us, inasmuch as it evinces a decided disposition on the part of the present Ministry in England, to Abandon entirely that measure.”
